The Surrogate.
In her final accounting the administratrix states that one of her sureties, acting as her agent, collected $9,151.38, after which (although responsible when appointed agent), he became insolvent, and the money is lost. She claims to be exonerated; and states that she has taken and now holds certain securities, given her by him towards the payment of his indebtedness to the estate
She also presents against the estate her individual claim for $20,700, being the amount of moneys received by the intestate, the proceeds of her separate real estate, exclusive of interest.
The creditors object, and claim that the administratrix should be charged with the $9,151.38, lost by her agent; and, upon the whole case, I am of opinion that this sum should be charged against her, less the value, whatever, upon a sale, it may prove to be, of the securities assigned to her by her agent.
As to the income of Mrs. Schott’s lands, received by the intestate, neither the claim nor the amount of it appears to be overstated. I therefore allow the $20,700 without interest.